OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
On this record we cannot agree with the plaintiff that the court committed error in refusing to charge the emergency doctrine as a justification for the plaintiffs speeding at the time of the accident. This is particularly so when considered in light of the charge given by the court that the emergency doctrine has no application where the plaintiff participated in the creation of the emergency (cf. Johnson v Hickson, 43 NY2d 906, 908). Nor do we agree that the court erred in allowing cross-examination on the plaintiffs failure to renew his driver’s license. Although such testimony is inadmissible on the issue of negligence, the record reveals that the court allowed the jury to consider this solely on the issue of credibility. The nature and extent of the cross-examination on the question of credibility is within the sound discretion of the Trial Judge. and therefore beyond our review (Richardson, Evidence, § 500, at p 485).
We have reviewed plaintiffs other contentions of prejudicial error allegedly committed by the trial court and find such contentions insufficient to require a reversal.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur in memorandum.
Order affirmed.